 DECISIONS OF THE NATIONAL RELATIONS BOARD
 357 NLRB No. 58 
560 
Glaziers District Council 16 
and MALV, Inc., d/b/a 
Service West and Carpenters 46 Northern Cali-
fornia Counties Conference Board.  
Case 20Œ
CDŒ000752 
August 19, 2011 
DECISION AND DETERMINATION OF DISPUTE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE AND HAYES
 This is a jurisdictional dispute proceeding under Sec-
tion 10(k) of the National Labor Relations Act.  MALV, 

Inc., d/b/a Service West (the Employer) filed charges on 
February 9, 2011,
1 alleging that the Respondent, Glaziers 
District Council 16 (Glazi
ers), violated Section 
8(b)(4)(D) of the Act by enga
ging in proscribed activity 
with an object of forcing th
e Employer to assign certain 
work to employees represented 
by Glaziers rather than to 
employees represented by Carpenters 46 Northern Cali-
fornia Counties Conference
 Board (Carpenters). The 
hearing was held on March 10 before Hearing Officer 
Olivia Vargas.  The Employer
 filed a posthearing brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board affirms the hearing officer™s rulings, find-
ing them free from prejudicial error.  On the entire rec-

ord, the Board makes the following findings. 
I.  JURISDICTION
 On March 1, the Board issu
ed a Decision and Deter-
mination of Dispute involving substantially the same 
work and the same parties as in the instant case, with the 
exception that the San Fran
cisco Building Trades Coun-
cil (Trades Council) is not a party here.  See 
Glaziers 
District Council 16 (Service West)
, 356 NLRB 760 
(2011) (
Service West I
).2  The transcript in that proceed-
ing was incorporated into the record in this case.  Based 
on undisputed findings in the prior case, we find that the 

Employer is engaged in comme
rce within the meaning of 
Section 2(6) and (7) of the 
Act and that the Glaziers and 
the Carpenters are labor organizations within the mean-

ing of Section 2(5) of the Act. 
II.  THE DISPUTE
 A.  Background and Facts of Dispute 
The Employer installs modu
lar office furniture in the 
San Francisco Bay area and elsewhere in California.  It 
specializes in the installation of demountable walls, 

which are office walls set on a track system that may be 
                                                           
1 All dates are in 2011, unless otherwise specified. 
2 In 
Service West I
, the Board granted the Tr
ades Council™s request 
to quash the notice of hear
ing with regard to it. 
disassembled and moved from one location to another 
without doing any harm to the building. 
The Employer is a member of a multiemployer bar-
gaining group, the Modular Installers Association.  Since 

1982, the Employer has been signatory to the Carpenters 
Master Agreement for Northern California and its Office 
Modular Systems Addendum (Carpenters Agreement).  

The current contract expires on June 30, 2012.   The Em-
ployer has approximately 150 Carpenters-represented 
employees.  These employees have performed all of the 

Employer™s demountable wall installations, 95 percent of 
which have used glass panel partitions. 
 On January 10, Richard Hill, the Employer™s counsel, 
notified Richard McCracken, th
e Glaziers™ counsel, that 
the Employer would be installing glass partitioned de-

mountable wall systems in the Bay area over the follow-
ing few months and that the Employer would be paying 
its Carpenters-represented employees wages and benefits 

equal to or in excess of the Glaziers™ package.  Hill also 
offered the Glaziers an opportunity to inspect the Em-
ployer™s relevant payroll r
ecords.  McCracken responded 
by indicating that a Glaziers 
representative would review 
the payroll records on a biweekly basis.  Hill provided 
McCracken with the name and contact information for 

the Employer™s payroll representative but expressed res-
ervations about biweekly inspections.  Thereafter, 
McCracken and then Hill left voice mail messages for 

each other but failed to make contact, and no one from 
the Glaziers contacted the Employer™s payroll representa-
tive.
 On February 9, the Employer began installing glass 
partitioned demountable wall
 systems at 505 Montgom-
ery Street (505 Montgomery project).  Novo Construc-
tion, the project™s general manager subcontracted this 
work to the Employer.  The Employer assigned the work 

to its Carpenters-represented employees.  On these em-
ployees™ first day on the job, approximately 12 Glaziers 
pickets arrived at the site at
 5:45 a.m. with signs which 
stated on the front: ﬁServi
ce West, Inc.ŠUnfair to Dis-
trict Council 16ŠDoes Not Meet Area Wages and 
Fringe BenefitsŠNot an Effort to Organize Workers,ﬂ 

and on the back: ﬁPicket Sanctioned by SF Building & 
Construction Trades Council.ﬂ  All jobsite employees, 
except the Carpenters-represe
nted employees, walked off 
the job.  The picketing continued until about 11 a.m. 
when Novo™s superintendent established a reserve gate 
system.  The same number of pickets returned to the site 

the following day carrying the same signs.  The pickets 
honored the reserve gate system and no employees 
walked off the job.  There were no further demonstra-

tions. 
 GLAZIERS DISTRICT COUNCIL 
16 (SERVICE WEST
) 561
Mark Vignoles, the Employer™s president, testified that 
the Glaziers™ picketing on February 9 ﬁlost a day of 
workŠa day of progress.ﬂ  Vignoles further testified that 
thereafter he received no as
surances from the Glaziers 
that they would not engage in further picketing at the 505 
Montgomery project or any other of the Employer™s fu-
ture projects.  Adrian Simi, a Carpenters™ field repre-

sentative, testified that he, also, had not received these 
assurances from the Glaziers. 
The Glaziers previously had 
picketed the Employer™s 
employees as they installe
d glass partitioned demounta-
ble wall systems at 555 Mission Street (555 Mission pro-
ject) on April 1, 2, 5, and 19, 2010; and at 101 California 
Street (101 California project) on July 21, 2010.  In addi-
tion, the Glaziers demanded th
e disputed work at the 
Employer™s Greylock project in Menlo Park (Greylock 
project).  The work at issue 
at 101 California Street was 
the subject of the jurisdictional dispute and award of 

work to the Employer™s Carpenters-represented employ-
ees in Service West I
. B.  Work in Dispute 
The work in dispute is the installation of demountable 
floor-to-ceiling wall systems with glass partitions. 
C.  Contentions of the Parties 
The Employer contends th
at there are competing 
claims for the work in dispute, that there is reasonable 
cause to believe that the 
Glaziers violated Section 
8(b)(4)(D), and that there is no agreed-upon voluntary 
method to adjust the dispute.  On the merits of the dis-
pute, the Employer contends 
that the factors cited in 
Ser-vice WestŠCarpenters Agreement, 
Employer preference, 
current assignment and past pr
actice, area practice, rela-
tive skills and training, and economy and efficiency of 
operationsŠfavor awarding the disputed work to Car-
penters-represented employees.  In light of the Board™s 

decision in 
Service West I
, the Employer seeks a broad 
jurisdictional award applicable to the Employer™s current 
and future projects in the San Francisco Bay area. 
The Glaziers did not appear at the hearing and have 
not filed a position statement. 
D.  Applicability of the Statute 
Before the Board may proceed with determining a dis-
pute pursuant to Section 10(k) of the Act, there must be 
reasonable cause to believe th
at Section 8(b)(4)(D) of the 
Act has been violated.  This standard requires finding 
that there is reasonable caus
e to believe that there are 
competing claims to the disputed work between rival 

groups of employees and that a party has used proscribed 
means to enforce its claim 
to the work in dispute.
3  Addi-
tionally, the Board will not proceed under Section 10(k) 
if there is an agreed-upon method for voluntary adjust-
ment of the dispute.
4  For the reasons stated below, we 
find that this dispute is properly before the Board for 
determination under Section 10(k). 
As the history of the disputed work in 
Service West I
 demonstrated, the Glaziers clai
med at various times that 
the disputed work should be performed by employees 
represented by the Glaziers. 
 The Board found that the 
Glaziers engaged in proscribed
 conduct by picketing at 
one of the disputed projects.  The alleged purpose of the 
prior picketing was an area standards object, as reflected 
in the Glaziers™ signage, but 
the Board found reasonable 
cause to believe another object of the picketing was to 

obtain the disputed work. 
The Glaziers continued this conduct, albeit before 
Ser-
vice West I issued, with picketing concerning the disput-
ed work at the 505 Montgom
ery project with a similar 
area standards message.  While the Glaziers made no 
specific claim for the work, 
they did not renounce the 
proscribed objective manifested in prior picketing at sites 
where the Employer used Carpenters-represented em-
ployees to perform the work in dispute.  Further, despite 

being given the opportunity, they made no effort to veri-
fy their assertion that the Employer failed to pay wages 
commensurate with area standa
rds.  Even in cases where 
a union has made affirmative disclaimers of the pro-
scribed work reassignment objective, the Board has 
found such disclaimers ine
ffective where the union sub-
sequently engaged in purported area standards picketing 
without making any attempt to ascertain whether the tar-
geted employer was actually paying substandard wages.  
See Carpenters Local 62 (Homebase, Inc.)
, 311 NLRB 
984, 985 (1993) (disclaimer 
ineffective where disclaim-
ing union engaged in area standards picketing but failed 
to verify employer™s wage rate); 
Operating Engineers 
Local 825 (Harms Construction)
, 273 NLRB 833, 835 
(1984) (initial disclaimer tainted by subsequent pretextu-
al area standards picketing 
where picketing union made 
no attempt to determine the 
accuracy of its claim that  
employer was paying less than area standard wages);
 Building & Construction Trades Council (Neshaminy 
Constructors, Inc.)
, 265 NLRB 1194, 1196 (1982) (pick-
eting union™s claim that sole purpose was to protest the 
destruction of area standards negated by failure to inves-
tigate alleged violation of area standards).  We therefore 

find that the Glaziers™ pick
eting at the 505 Montgomery 
                                                           
3 Carpenters Local 624 (T. Equipment Corp.)
, 322 NLRB 428, 429 
(1996). 
4 See, e.g., 
Electrical Workers Local 3 (Slattery Skanska, Inc.)
, 342 
NLRB 173, 174 (2004). 
 DECISIONS OF THE NATIONAL RELATIONS BOARD
 562 
project constituted an effective claim to the work in dis-
pute.  It is undisputed that
 the Employer™s Carpenters-
represented employees also claimed this work by actual-
ly performing it.  Accordingly, we find there is reasona-

ble cause to believe that th
ere are competing claims for 
the work in dispute. 
We further find reasonable cause to believe that the 
Glaziers has used proscribed
 means to enforce their 
claim for the disputed work by picketing at 505 Mont-
gomery Street.   This is so 
even assuming, arguendo, that 
the picketing had a valid area st
andards objective.  It is 
well established that the pros
cribed work reassignment 
objective need not be the only objective of such conduct 
in order to bring it within the ambit of Section 
8(b)(4)(D).
5 Finally, in 
Service West I
, the Board found that no 
agreed-on method exists for voluntarily resolving the 
dispute, 356 NLRB at slip op. 3, and no party to this pro-

ceeding contends otherwise.
 Based on these facts, we find reasonable cause to be-
lieve that there are competi
ng claims to the disputed 
work, that Section 8(b)(4)(D) has been violated by the 
Glaziers, and that there is
 no agreed-upon voluntary 
method to adjust the dispute.  Accordingly, we find that 

Section 10(k) is applicable, and that the dispute is 
properly before the Board for determination. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212 (Co-
lumbia Broadcasting)
, 364 U.S. 573, 577 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J.A. 
Jones Construction)
, 135 NLRB 1402 (1962). 
 In 
Service West I
, 356 NLRB at slip op. 4Œ5, the 
Board found that employees represented by the Carpen-

ters are entitled to continue performing the work in dis-
pute based on the factors of bargaining agreements, em-
ployer preference, current as
signment and past practice, 
area practice, relative skills and training, and economy 
and efficiency of operations.  Based on essentially the 
same evidence with respect to
 the same factors, we make 
the same finding in this case.  In making this finding, we 
award the work to employees
 represented by the Carpen-
ters, not to the labor organization or to its members. 

                                                           
5 Sheet Metal Workers Local 19 (E. P. Donnelly, Inc.)
, 345 NLRB 
960, 962 (2005). 
Scope of Award 
The Employer has requested that our award encompass 
not just the 505 Montgomery project but all of the Em-
ployer™s future projects in 
the San Francisco Bay area.  
ﬁNormally, [Section] 10(k) awards are limited to the 
jobsites where the unlawful [Section] 8(b)(4)(D) conduct 
occurred or was threatened.ﬂ  
Carpenters (Pratt Installa-
tions, Inc.)
, 341 NLRB 543, 546 (2004).  For the Board 
to issue a broad award, two prerequisites must be metŠ
there must be: ﬁ(1) evidence 
that the disputed work has 
been a continuous source of controversy in the relevant 
geographic area and that similar disputes may recur; and 
(2) evidence demonstrating the offending union™s pro-
clivity to engage in further unlawful conduct in order to 
obtain work similar to that in dispute.ﬂ  Id., citing 
Elec-trical Workers Local 363 (U.S. Information Systems),
 326 NLRB 1382, 1385 (1998).  When evaluating these 
prerequisites, the Board looks to the offending union™s 

other conduct.  See 
Electrical Workers Local 98 (Lucent 
Technology)
, 338 NLRB 1118, 1122 (2003); 
Electrical Workers Local 98 (Swartley Bros. Engineers)
, 337 
NLRB 1270, 1273 (2002). 
As demonstrated by the facts in this case and in 
Ser-
vice West I it is clear that the work of installing de-
mountable floor-to-ceiling wa
ll systems with glass parti-
tions has been an ongoing source of controversy in the 
San Francisco Bay area.  Acco
rdingly, the first require-
ment for a broad order has been established.  However, 
the second requirementŠthat the Glaziers has demon-
strated a proclivity to engage in 
further 
unlawful conduct 
Šis not shown on the record before us.  The Glaziers 
picketing at the 505 Montgomery project to force the 
Employer to assign the disputed work to employees it 
represented, occurred 
before
 the Board decided 
Service West I and, thus, before the Union had been ordered to 
cease this conduct.  Accordi
ngly, the Glaziers cannot be 
said to have continued conduct found unlawful.  Further, 
taken together, the Glaziers engaged in only two instanc-

es of proscribed conduct, neith
er in defiance of a Board 
order.  We find that this fails to establish the ﬁproclivi-
tyﬂ necessary to warrant a broad order.  See 
Carpenters 
Local 13 (First Chicago NBD)
, 331 NLRB 281, 284 
(2000) (finding two instance
s not in defiance of a Board 
order insufficient); 
Laborers Local 210 (Concrete Cut-
ting & Breaking)
, 328 NLRB 1314, 1316 (1999) (declin-
ing to grant broad award in the absence of a prior Board 
determination despite evidence of prior threats and 

claims to work on similar projects). 
 GLAZIERS DISTRICT COUNCIL 
16 (SERVICE WEST
) 563
Accordingly, as the two prer
equisites for the issuance 
of a broad award are not met, we find that a broad order 
is not warranted here.
6 DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
1.  Employees of MALV, Inc., d/b/a Service West rep-
resented by Carpenters 46 Northern California Counties 
Conference Board are entitled to perform the installation 
of demountable floor to ceiling wall systems with glass 

                                                           
6 Member Hayes would grant the Employer™s request for a broad or-
der based on the Glaziers™ conduct in this case and in 
Service West
 1. 
partitions on the Employer™s 505 Montgomery Street 
jobsite in San Francisco, California. 
2.  Glaziers District Council 16 is not entitled by 
means proscribed by Section 8(b)(4)(D) of the Act to 

force MALV, Inc., d/b/a Service West to assign the work 
to employees represented by them. 
3. Within 14 days from this date, Glaziers District 
Council 16 shall notify the Regional Director for Region 
20 in writing whether it will refrain from forcing MALV, 
Inc., d/b/a Service West, by 
means proscribed by Section 
8(b)(4)(D), to assign the disputed work in a manner in-
consistent with this determination. 
 